Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/8/2021 has been entered.

Reasons for Allowance
The instant application's claims have been amended in such a way that the claims of the instant application are patentably distinct from those of U.S. Patent No. 10,080,049 and U.S. Patent No. 10,659,831. Therefore the double patenting rejections have been withdrawn.
The following is an examiner’s statement of reasons for allowance: None of the prior art of record, alone or in combination, suggests, discloses, or renders obvious the apparatus and method for presentation of holographic content of the instant invention.
The instant invention is directed to the presentation of holographic content. A processing system including a processor receives first reconstructed holographic video data and raw holographic data from a service provider network. The processing system reconstructs second reconstructed holographic video data from the raw holographic data. The processing system decodes the first reconstructed holographic video data and the second reconstructed holographic video data to generate holographic video content according to a pixel density associated with a first portion of a display of a display device. The holographic video content includes a user-selectable control interface. The processing system transmits the holographic video content to the display device. In addition to the holographic video data, the processing system decodes non-holographic media content data to generate decoded video content. The decoded video content is transmitted to the display device by the processing system. The display device simultaneously presents the holographic video content at the first portion of the display and presents the decoded video content at a second portion of the display of the display device. The first portion and the second portion of the display are part of a single display panel. The processing system detects a selection of the user-selectable control interface.  

	Other prior arts of record include Higashi (US 2005/0117054) and Marlow et al. (US 2012/0090005) (hereinafter Marlow). Higashi also relates to receiving video data from a network and decoding the data for display to a user. Additionally, as cited in prior actions Higashi discloses that a user can specify display sub-regions where they would like to view the received video content and the system will adjust the received video content so the pixel count of the video content matches the pixel count of display's sub-region. Higashi allows a user to designate multiple desired viewing windows and proper scaling of received content based thereon, thus providing an improved and customizable viewing experience. Marlow, like Shin, also relates to decoding and displaying holographic images from a service provider. Additionally, as noted in prior actions Marlow discloses that a variety of holographic items can be received and displayed to a user including holographic interactive advertisements and holographic electronic programming guides. In addition to displaying the electronic programming guide in holographic form, Marlow discloses that advertisements may be decoded and displayed in holographic form and a user can interact and perform selections for the holographic advertisement, such as a rotation command and a save command. 
	However, the combination of Shin, Higashi, and Marlow fails to render claim 1 of the instant application obvious. Although Shin discloses scaling of images according to the resolution of the display and thus according to pixel density, Shin discloses the scaling is done according to the resolution of the entire display and not according to the resolution of "a first portion" of the display device. Additionally, although Shin discloses a decoder for decoding holographic and non-holographic data, the decoding of Shin differs from the instant invention. Specifically, the decoder of Shin is shown in Fig.10 and described in ¶0078-¶0082, and ¶0089-¶0092. Although it is clear that the decoder of Shin can generate .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA A VOLENTINE whose telephone number is (571)270-7261. The examiner can normally be reached Monday-Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Ustaris can be reached on (571)272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/REBECCA A VOLENTINE/Examiner, Art Unit 2483                                                                                                                                                                                                        December 22, 2021